Title: From John Quincy Adams to Abigail Smith Adams, 27 June 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 34
St: Petersburg 27 June 1812.

Mr Ingraham of Boston left this place a few days since, and I gave him a packet for Quincy, containing letters from me to my father and my brother, and to you from my wife and from Catherine— I had shortly before enclosed a letter for you, to a friend in London, to be forwarded, and I shall dispatch the present probably by the way of Archangel— Notwithstanding the numerous accidents which have befallen our letters upon their passages, there is at least this encouragement for perseverance in the frequency and punctuality of our Correspondence, that almost all the letters sooner or later arrive
Your’s of 8. Decr: however, which has reached me since the date of my last was as you anticipated, intercepted and perused by a British naval Officer, and Admiralty Judge— Mr Russell obtained it from Sir William Scott’s Court, and forwarded it to me
In that most edifying collection of documents, communicated to Congress on the 9th: day of March last, I find it written by the decent and virtuous Mr John Henry, that “he should not make use of the post offices when he could avoid it—because the contempt of decency and principles which forms part of the morals of the subaltern officers of a democracy, would incline them to break a seal with the same indifference that they break their words, when either curiosity or interest is to be indulged.”
Considering the errand upon which Mr Henry was employed when he committed to paper this folly of virtuous indignation against the morals of democracy; considering the character of the Corresondence, which he was so solicitous to secure from profanation, and the personage to whom it was addressed, I think there is not a maxim of Joseph Surface more truly comical than this.
It is not however form the subaltern officers of a democracy, but from the Members of a Legion of Honour, the Honourable Captains of Men of War, and the Right Honourable Judges of Admiralty Courts, the high minded Warriors and Magistrates of might Monarchies, that such a correspondence as yours and mine, comes with broken Seals— Far be it from me to suggest that such illustrious characters can be chargeable with contempt of decency and principle, or that they would incline to break a seal with the same differences as prompted by interest or curiosity they break their words!— Let me simply speak of facts—About this time last year Captain Campbell of the Plover a Sloop of War in His Britannic Majesty’s Service, boarded an American Vessel in the Baltic, press’d two of her men, native Americans, forced upon her two of his own invalids, British Subjects, and broke open all the private letters with which the American Captain was charged among which was one from you to me— When the American Captain arrived here and delivered me my letters he stated to me these facts— In order to obtain upon duly authenticated proof, the release of the impressed men, I gave notice of this occurrence to Mr J. S. Smith then our Chargé d’Affairs in England, who immediately addressed an Official Note upon the subject to the Right Honourable Marquis Wellesley— His Lordship answered that the Right Honourable the Lords Commissioners of the Admiralty would make enquiry into the matter—and during the most noble Marquis’s Administration I heard no more about it— After his retirement from Office, his Successor, the Right Honourable Lord Castlereagh on the 5th: of March last wrote to Mr Russell now our Charge d’Affairs in London, that the result of the examination instituted in this matter by the Lords Commissioners of the Admiralty was, that no letters public or private were broken open, and that no complaint was made by the Master of the Horace.— As to the Seamen, Flood and Patterson, they were supposed at the time to be Englishmen, but it appearing on examination that they are American Citizens an order has been given for their discharge. Lord Castlereagh adds that he has no doubt that this explanation of the conduct of Captain Campbell will appear perfectly satisfactory!— It does not appear that His Lordship took and notice, of that humane and generous part of the transaction, the forcing upon the American Captain, two of Campbell’s own sick British Seamen to be brought to a Country where they might have been treated as prisoners of War.
Mr Henry exhibits some Evidence that the Right Honourable Lord Castlereagh had expressed his particular approbation of his Correspondence— His Lordship thinks it was very unfair in the American Government to charge him with any hostile intentions towards the United States, but he refuses to produce when called upon in Parliament, that correspondence which he had approved—and I suppose he has no doubt that this explanation of his own conduct will appear perfectly satisfactory.— The sententious morality of Henry’s letters, and their magnanimous contempt and detestation of Democracy, must have been among their highest recommendations to the noble Lord’s favour; and as breaking seals is so peculiarly characteristic of the subaltern officers of Democracy, I dare say that if at His Lordship’s request the Lords Commissioners of the Admiralty were to institute an examination whether your letter to me of 8. Decr: 1811. had been read in the High Court of Admiralty, the result would be as in the case of Captain Campbell, that no letters public or private were broken open.
The chances are about equal, that this very letter, before it reaches you, will have been read by some high and honourable or right honourable officer, Military or Judicial of the British Monarchy—The Court of Halifax, I understand have even the Candour to endorse upon the letters, before they allow them to be transmitted, “opened in Court, and filed, on the trial of” such and such a vessel— Sir William Scott is more observant of decorum—my letters come out of his Court without endorsement— I would barely suggest for the consideration of the Honourable Judge of the Vice-Admiralty Court, that with an endorsement upon the letter, it might not be so convenient for the Lords Commisioners of the Admiralty to report as the result of an examination instituted by them in the matter, that “no letters were broken open.”
And now let me add, for the information of their Honours of their Lordships, or to be short, of the reader that the family here are well with two or three slight exceptions—such as a rhumatism that I have taken by leaving off a flannel waistcoat on the 21st: of June, and the sore gums of Miss Louisa Catherine who is breeding four teeth at once— I submit, how far this may be important evidence upon the trial of the ship, and if the letter should be inspected for the discovery of a State Secret I have only to observe that the French, Austrian, Spanish, Russian, Neapolitan, Saxon, Bavarian Wurtemberg and Bavarian Ambassadors, Envoys, Chargés d’Affairs, Consuls &c &c—have all demanded Passports to leave St: Petersburg, and return to their respective Masters— Of what is to follow I may be silent— The trumpet will yield no uncertain sound; and it will be heard to the extremities of the Earth.
Ever affectionately your’s
A.